UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 00-30573
                          Summary Calendar




           DUDLEY JOSEPH CALLAHAN; MYRNA DUPUY CALLAHAN,

                                             Plaintiffs-Appellants,


                               VERSUS


                  COMMISSIONER OF INTERNAL REVENUE,


                                                Defendant-Appellee.



           Appeal from the United States District Court
               For the Middle District of Louisiana
                             99-CV-295

                            May 17, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

      For reasons assigned by the district court in its April 10,

2000 Order and Reasons, the judgment of the court is

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.